                Case 08-51903-BLS       Doc 125     Filed 04/06/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 7

JEVIC HOLDING CORP., et. al.,                      Case No. 08-11006 (BLS)
                         Debtors.



OFFICIAL COMMITTEE OF
UNSECURED CREDITORS, on behalf of
the bankruptcy estates of JEVIC HOLDING
CORP., et al.,

                         Plaintiff,                Adv. Pro. No. 08-51903 (BLS)
                        v.

THE CIT GROUP/BUSINESS CREDIT,
INC., in its capacity as Agent, and SUN
CAPITAL PARTNERS IV, LP, SUN
CAPITAL PARTNERS MANAGEMENT
IV, LLC, and SUN CAPITAL PARTNERS,
INC.,

                          Defendants.


          MOTION OF SUN CAPITAL FOR JUDGMENT ON THE PLEADINGS

         Pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, made applicable to these

proceedings by Rule 7012 Federal Rules of Bankruptcy Procedure, and for the reasons set forth

in the accompanying memorandum of law (the “Memorandum”) in support of this motion (the

“Motion”) Defendants Sun Capital Partners IV, LP, Sun Capital Partners Management IV, LLC,

and Sun Capital Partners, Inc. (collectively, the “Sun Capital”), hereby respectfully move for

judgment on the Second Amended Complaint and Objection to Claims (A.D.I. 43) (the

“Complaint”).
              Case 08-51903-BLS        Doc 125      Filed 04/06/20    Page 2 of 2




       WHEREFORE, Sun Capital respectfully requests that this Court enter an order in

substantially the form attached hereto as Exhibit A and grant such further relief as the Court may

deem necessary and proper.

Dated: April 6, 2020
                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Curtis S. Miller
                                     Curtis S. Miller (No. 4583)
                                     Matthew O. Talmo (No. 6333)
                                     1201 North Market Street, Suite 1600
                                     Wilmington, DE 19801
                                     Telephone: (302) 658-9200
                                     Facsimile: (302) 658-3989
                                     cmiller@mnat.com
                                     mtalmo@mnat.com
                                      -and-
                                     KIRKLAND & ELLIS LLP
                                     James A. Stempel
                                     300 North LaSalle
                                     Chicago, Illinois 60654
                                     Telephone: (312) 862-2000
                                     Facsimile: (312) 862-2200
                                     jstempel@kirkland.com

                                     James P. Gillespie, Esq.
                                     1301 Pennsylvania Ave, N.W.
                                     Washington, D.C. 20004
                                     Telephone: (202) 389-5190
                                     Facsimile: (202) 389-5200
                                     james.gillespie@kirkland.com

                                     Counsel to Sun Capital Partners IV, LP, Sun Capital
                                     Partners Management IV, LLC, and Sun Capital Partners,
                                     Inc




                                                2
